Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

 	In response to the Communications dated November 4, 2021, claims 2-7, 10-18, 20, and 21 are 

active in this application.


Claim Objections

 	Claims 4-7, 11-14, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	In claim 15, line 2, there should be a comma between the word “cells” and “a”.
In claim 20, the phrase “the second IC” lacks antecedent basis.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Jeon [US Patent Application # 20030229831].
With respect to claim 2, Jeon discloses a memory [fig. 1], comprising: a dynamic random access memory (DRAM) storage die having an array of volatile storage cells [200]; a second storage die having an array of non-volatile storage cells [300]; and interface circuitry [all columns to the left of the above mentioned storages] shared by the DRAM storage die and the second storage die, the interface circuitry to receive information associated with a memory access operation [pars. 0031-0034] to be performed within the memory, the information specifying an access to either the DRAM storage die or the second storage die.  See paragraphs 0031-0037. Jeon indicated that there are steps of “collecting and storing…address…addresses are formatted into a predetermined code…for automatic laser repair operations.”
With respect to claim 3, Jeon discloses the information associated with the memory access operation comprises an address value, and wherein the interface circuitry comprises a circuit to select, according to one or more bits of the address value, either the DRAM storage die or the second storage die to be accessed in the memory access operation.  See paragraphs 0031-0037. Jeon indicated that there are steps of “collecting and storing…address…addresses are formatted into a predetermined code…for automatic laser repair operations.”
With respect to claim 10, Jeon discloses the second storage die is a Flash memory die comprising an array of Flash memory cells.  See fig. 1.

Claim(s) 15, 16 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Jeon [US Patent Application # 20030229831].
With respect to claim 15, Jeon discloses a method of operation in a memory [fig. 1], the memory including a DRAM storage die having an array of volatile storage cells [200] a second storage die having an array of non-volatile storage cells [300], and interface circuitry [all columns to the left of the above mentioned storages] shared by the DRAM storage die and the second storage die, the method comprising: receiving, with the interface circuitry, information associated with a memory access operation [pars. 0031-0034]; and performing the memory access operation within the memory based on the information, the information specifying an access to either the DRAM storage die or the second storage die.  See paragraphs 0031-0037. Jeon indicated that there are steps of “collecting and storing…address…addresses are formatted into a predetermined code…for automatic laser repair operations.”
With respect to claim 16, Jeon discloses the information comprises an address value, and wherein performing the memory access operation within the memory comprises performing the memory access operation within either the DRAM storage die or the second storage die according to one or more bits within the address value.  See paragraphs 0031-0037. Jeon indicated that there are steps of “collecting and storing…address…addresses are formatted into a predetermined code…for automatic laser repair operations.”
With respect to claim 20, Jeon discloses the second IC storage die is a Flash memory die comprising an array of Flash memory cells.  See fig. 1.

Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Ong [US Patent Application # 20050289428].
With respect to claim 21, Ong discloses memory [fig. 1], comprising: multiple DRAM storage dice [SDRAM’s], each of the multiple DRAM storage dice having an array of volatile storage cells; at least one non-volatile storage die having an array of non-volatile storage cells [FLASH]; and interface circuitry [14] shared by the multiple DRAM storage dice and the at least one non-volatile storage die, the interface circuitry to receive information associated with a memory access operation [pars. 0039 and 0051] to be performed within the memory, the information specifying an access to either one of the multiple DRAM storage dice or the at least one non-volatile storage die [pars. 0052-0053]. 

Remarks
 	Applicant's amendment necessitated the new ground(s) of rejection 
presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 4, the information associated with the memory access operation comprises a memory access command that indicates the memory access operation to be performed and which of the DRAM storage die and second storage die is to be accessed in the memory access operation, and wherein the interface circuitry comprises a circuit to select, according to one or more bits of the memory access command, either the DRAM storage die or the second storage die to be accessed in the memory access operation.  
-with respect to claim 5, the interface circuitry comprises circuitry to receive memory access commands directed to the DRAM storage die and the second storage die and to convey read and write data between an external data path and the DRAM storage die and the second storage die in response to the memory access commands.
-with respect to claim 6, the interface circuitry is disposed within a third die.
-with respect to claim 7, the interface circuitry is formed at least in part on at least one of the DRAM storage die and the second storage die.
-with respect to claim 11, a programmable register to indicate a range of address values that are common between the array of volatile storage cells and the array of non-volatile storage cells.
-with respect to claim 12, the information associated with the memory access operation comprises an input address value, and wherein the interface circuitry comprises a comparator circuit to compare the input address value with an address value that indicates a start address within either the DRAM storage die or the second storage die.
-with respect to claim 17, performing the memory access operation within either the DRAM storage die or the second storage die according to one or more bits within the address value comprises performing the memory access operation within either the DRAM storage die or the second storage die according to whether the address value falls within an address range of the DRAM storage die or an address range of the second storage die.
-with respect to claim 18, the information comprises a memory access command that indicates which of the DRAM storage die and the second storage die is to be accessed in the memory access operation and wherein performing the memory access operation within the memory comprises performing the memory access within either the DRAM storage die or the second storage die according to one or more bits within the memory access command.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        May 27, 2022